McGlaiN, J.
Tbe finding of facts by tbe trial court was that there was a contract between' Mrs. Aldinger, tbe claimant, and tbe deceased, whereby tbe latter agreed to pay to tbe former $200, if she would go to Chicago -to see a woman whom be was desirous of'marrying, and give her information concerning him, and that claimant went, to Chicago in pursuance of this contract, and incurred certain expenses, all at the request of deceased. Tbe court allowed a portion of tbe claim, which was for money advanced, but denied recovery for compensation on account of services rendered, on tbe ground that tbe contract was a marriage brokerage contract, and void as against public policy.
It is well settled that no recovery can be bad under a contract for services to be rendered in promoting or bringing about a marriage. Advice and solicitation on tbe part of a third person with reference to entering into tbe important relation of marriage are presumed to be given from considerations affecting tbe interests of tbe parties themselves, and not for pecuniary reward. It is contrary to public policy to make such advice or solicitation tbe basis of an agreement to pay money. And the rule is equally ap*123plicable to advice or solicitation with reference to carrying out a marriage contract, as it is with reference to the formation of such contract. “ The freedom of choice is essential to a happy marriage; and the voluntary selection by each spouse of the person who is to be his companion for life, with all that is implied in the relation of marriage, are as fully prevented by the employment of a person who is governed solely by mercenary motives to induce one of the parties to .the agreement of marriage to carry it into effect, if he has once been disposed to abandon it, as to endeavor to bring about such an agreement between parties who do not sustain any relation to each other.” Morrison v. Rogers, 115 Cal. 252 (46 Pac. Rep. 1072, 56 Am. St. Rep. 95).
It does not clearly appear in the present case whether the deceased had already a contract of marriage with the woman in Chicago, which he desired the claimant to assist him in bringing about, or whether he was seeking to induce her to enter into a contract of marriage with him. But it is wholy immaterial what was the prior relation between the parties. It is clearly shown that the services, to be rendered by claimant under her agreement with deceased, and for which she desires compensation, were to give to the woman whom deceased wished to marry information- concerning him which would tend to induce the woman to enter into such marriage relation; and no argument is necessary to demonstrate that this arrangement was a marriage brokerage contract, pure and simple, such as is deemed by .the law to be against public policy, and therefore void. Duval v. Wellman, 124 N. Y. 158 (26 N. E. Rep. 343); Fuller v. Dame, 18 Pick. (Mass.) 472, 481; Morrison v. Rogers, supra; 2 Pomeroy, Equity, section 932.
The judgment of the lower court’is affirmed.